Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
ROSHEEN HILLIARD, :
Petitioner,
ORDER
Vv.
: 20 CV 8151 (VB)
UNITED STATES OF AMERICA, : 17 CR 35-1 (VB)
Respondent.
x

 

In a memorandum opinion and order dated November 23, 2020 (Doc. #5)!, the Court
accepted Rosheen Hilliard’s representation that he did not wish to pursue relief pursuant to 28
U.S.C. § 2255; and thus, the Court did not construe his September 29, 2020, submission (Doc.
#1) as a Section 2255 motion.

In response, Hilliard filed a lengthy and difficult to understand letter, dated December 1,
2020 (Doc. #6), in which he seems to be saying both that he is not attacking or challenging the
validity of his conviction or sentence, but that he is seeking to be released on the ground that his
sentence was imposed in violation of the Constitution and laws of the United States. Since it is
not clear exactly what relief Hilliard is seeking, or the procedural vehicle he is seeking to utilize,
the Court will not entertain Hilliard’s latest submission as a proper challenge to his conviction
and sentence. Accordingly, to the extent petitioner is requesting any relief in his December 1
letter, that request is DENIED without prejudice to Hilliard’s filing a Section 2255 motion in the

proper form.

 

| “Doc. #__” refers to documents filed in the Court’s Electronic Case Filing docket for

case number 20cv8151.
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 2 of 16

If Hilliard is seeking any relief from his conviction or sentence, he must file a motion
under Section 2255. Attached hereto is the form petitioner must use to file a Section 2255
motion. The form includes instructions for filing such a motion.

To be clear, the Court will not consider any challenges to Hilliard’s conviction or
sentence except in a properly filed Section 2255 motion.

The government shall not file an answer at this time. If and when Hilliard files a proper
Section 2255 motion, the Court will direct the government to file an answer or other pleadings
in response to the motion.

As petitioner has not made a “substantial showing of the denial of a constitutional right,”
a certificate of appealability will not issue. 28 U.S.C. § 2253(c)(2).

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to petitioner at the following address:

Rosheen Hilliard

Reg. No. 78381-054

Federal Correctional Institution

P.O. Box 2000

Joint Base MDL, NJ 08640
Dated: December 14, 2020

White Plains, NY
SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 3 of 16

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL PATRICK MOYNIHAN COURTHOUSE

500 PEARL STREET
NEW YORK, NEW YORK 10007

PRO SE OFFICE RUBY J. KRAJICK
Room 230 Clerk of Court

Instructions for Filing
Motion under 28 U.S.C. § 2255

Who should use this form: You may use this form if you are in custody (such as in prison or
subject to supervised release) based on a federal court conviction and you are asking for relief
from the conviction or sentence. You must file the motion in the federal district court that entered
the judgment that you are challenging and include all grounds for relief. State the facts that
support each ground, If you fail to set forth all the grounds in this motion, you may be barred from
presenting additional grounds later.

 

Who should not use this form: Do not use this form if you want to challenge the validity of a
state court judgment of conviction and sentence. To challenge a state court judgment, you must
first exhaust your state court remedies in the state appellate process and then file a petition for a
writ of habeas corpus under 28 U.S.C. § 2254 in the federal district court where your state
judgment of conviction was entered. If you are in federal custody or subject to a custodial order of
the United States and wish to challenge the execution — not the validity — of your federal
conviction or sentence (such as, for example, that the BOP miscalculated a sentence or failed to
award good time credits properly), you should file a petition for a writ of habeas corpus under 28
U.S.C. § 2241 (For Prisoners) in the federal district court where you are confined. If you want to
challenge your immigration detention, you may use the form Petition for a Writ of Habeas Corpus
under 28 U.S.C. § 2241 (For Immigration Matters).

 

Caption: The caption is located in the top left corner on the first page of the petition. You, as the
person filing the petition, are the “petitioner.” Generally, the Warden or Superintendent of the
institution in which you are confined is the “respondent.” The respondent may also be the
government official responsible for your confinement.

Signature: The petition must be signed with a pen.

Fee: There is no filing fee for a motion brought under 28 U.S.C. § 2255.
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 4 of 16

 

 

 

 

 

 

 

 

 

 

Page 2
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY
United States District Court District
Name (under which you were convicted): Docket or Case No.:
Place of Confinement: Prisoner No.:
UNITED STATES OF AMERICA Movant (include name under which you were convicted)
Vv.
MOTION
(a) Name and location of court that entered the judgment of conviction you are challenging:
(b) Criminal docket or case number (if you know):
2. (a) Date of the judgment of conviction (if you know):
(b) Date of sentencing:
3. Length of sentence:
4. Nature of crime (all counts):
(a) What was your plea? (Check one)
(1) Not guilty QO (2) Guilty O (3) Nolo contendere (no contest) Q

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?

If you went to trial, what kind of trial did you have? (Check one) Jury 0 Judge only Q

 
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 5 of 16

Page 3

7, Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes O No QO
8. Did you appeal from the judgment of conviction? Yes Q No Q
9, Ifyou did appeal, answer the following:

(a) Name of court:

(b) Docket or case number (if you know):

(c) Result:

(d) Date of result (if you know):

(e) Citation to the case Gf you know):

(f) Grounds raised:

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes Q NoQ
If “Yes,” answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result Gf you know):
(4) Citation to the case (if you know):
(5) Grounds raised:

10. Other than the direct appeals listed above, have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court?
Yes Q No Q
11. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:
(2) Docket or case number (if you know):

(3) Date of filing (Gif you know):
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 6 of 16

Page 4

(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes Q No Q
(7) Result:
(8) Date of result Gf you know):
(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing Gf you know):
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes Q No Q

(7) Result:

(8) Date of result Gf you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes OQ No Q

(2) Second petition: Yes Q No Q
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 7 of 16

Page 5

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

why you did not:

12, For this motion, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more

than four grounds. State the facts supporting each ground.

 

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes O NoQ

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No Q
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 8 of 16

Page 6
Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes QO No Q

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes QO NoQ

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 9 of 16

Page 7

(b) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes O No Q

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No Q
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes OQ No Q

(4) Did you appeal from the denial of your motion, petition, or application?
Yes QO NoQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes OQ No Q

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (Gf you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 10 of 16

Page 8

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Q No QO

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes OQ No Q
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 11 of 16

Page 9

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes O No Q

(4) Did you appeal from the denial of your motion, petition, or application?
Yes QO NoQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes QO No Q

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 12 of 16

Page 10

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Q No QO

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes QO No O
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes OQ No QO

(4) Did you appeal from the denial of your motion, petition, or application?
Yes O NoQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q No QO

(G) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):
13.

14.

15.

Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 13 of 16

Page 11

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

Is there any ground in this motion that you have not previously presented in some federal court?
If so, which ground or grounds have not been presented, and state your reasons for not

presenting them:

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
for the judgment you are challenging? YesQ NoQ
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

Give the name and address, if known, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea:

(c) At trial:

(d) At sentencing:
16.

17,

Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 14 of 16

Page 12

(e) On appeal:
(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you in a post-conviction proceeding:

Were you sentenced on more than one count of an indictment, or on more than one indictment, in
the same court and at the same time? Yes QO No Q

Do you have any future sentence to serve after you complete the sentence for the judgment that
you are challenging? Yes O No Q

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

judgment or sentence to be served in the future? Yes GQ No QO
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 15 of 16

Page 13

18, TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained in 28 U.S.C, § 2255 does not

bar your motion,*

 

* The Antiterrorism and Effective Death Penalty Act of 1996 “AEDPA”) as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period
shall run from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 7:20-cv-08151-VB Document 7 Filed 12/14/20 Page 16 of 16

Page 14

Therefore, movant asks that the Court grant the following relief:

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
(month, date, year).

Executed (signed) on (date).

 

Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.
